On Motion to Strike Out.
The opinion of the Court was delivered by
Bermudez, C. J.
The motion made to strike from the transcript documents which are alleged to have never been offered in evidence, is without precedent, and cannot be entertained at the present stage. "When the case will be on trial on its merits, whatever the same may be, it will be time enough for the mover to call the attention of the Court to their improper insertion, and to object to their being given any effect. We would otherwise be called upon unnecessarily to examine twice cases which should receive our consideration only once, and we would, •therefore, be uselessly and onerously taxed.
It is, therefore, ordered that the motion be declined without prejudice to the right of parties to act as suggested on the trial of the case x>n its merits.